

	

		II

		109th CONGRESS

		2d Session

		S. 2593

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mrs. Boxer (for herself,

			 Mrs. Feinstein, Mrs. Murray, Ms.

			 Mikulski, Mr. Lautenberg,

			 Ms. Stabenow, and

			 Ms. Cantwell) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To protect, consistent with Roe v. Wade, a

		  woman's freedom to choose to bear a child or terminate a pregnancy, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Freedom of Choice

			 Act.

		2.FindingsCongress finds the following:

			(1)The United States was founded on core

			 principles, such as liberty, personal privacy, and equality, which ensure that

			 individuals are free to make their most intimate decisions without governmental

			 interference and discrimination.

			(2)One of the most private and difficult

			 decisions an individual makes is whether to begin, prevent, continue, or

			 terminate a pregnancy. Those reproductive health decisions are best made by

			 women, in consultation with their loved ones and health care providers.

			(3)In 1965, in Griswold v. Connecticut (381

			 U.S. 479), and in 1973, in Roe v. Wade (410 U.S. 113) and Doe v. Bolton (410

			 U.S. 179), the Supreme Court recognized that the right to privacy protected by

			 the Constitution encompasses the right of every woman to weigh the personal,

			 moral, and religious considerations involved in deciding whether to begin,

			 prevent, continue, or terminate a pregnancy.

			(4)The Roe v. Wade decision carefully balances

			 the rights of women to make important reproductive decisions with the State's

			 interest in potential life. Under Roe v. Wade and Doe v. Bolton, the right to

			 privacy protects a woman's decision to choose to terminate her pregnancy prior

			 to fetal viability, with the State permitted to ban abortion after fetal

			 viability except when necessary to protect a woman’s life or health.

			(5)These decisions have protected the health

			 and lives of women in the United States. Prior to the Roe v. Wade decision in

			 1973, an estimated 1,200,000 women each year were forced to resort to illegal

			 abortions, despite the risk of unsanitary conditions, incompetent treatment,

			 infection, hemorrhage, disfiguration, and death. Before Roe, it is estimated

			 that thousands of women died annually in the United States as a result of

			 illegal abortions.

			(6)In countries in which abortion remains

			 illegal, the risk of maternal mortality is high. According to the World Health

			 Organization, of the approximately 600,000 pregnancy-related deaths occurring

			 annually around the world, 80,000 are associated with unsafe abortions.

			(7)The Roe v. Wade decision also expanded the

			 opportunities for women to participate equally in society. In 1992, in Planned

			 Parenthood v. Casey (505 U.S. 833), the Supreme Court observed that,

			 [t]he ability of women to participate equally in the economic and social

			 life of the Nation has been facilitated by their ability to control their

			 reproductive lives..

			(8)Even though the Roe v. Wade decision has

			 stood for more than 30 years, there are increasing threats to reproductive

			 health and freedom emerging from all branches and levels of government. In

			 2006, South Dakota became the first State in more than 15 years to enact a ban

			 on abortion in nearly all circumstances. Supporters of this ban have admitted

			 it is an attempt to directly challenge Roe in the courts. Other States are

			 considering similar bans.

			(9)Legal and practical barriers to the full

			 range of reproductive services endanger women’s health and lives. Incremental

			 restrictions on the right to choose imposed by Congress and State legislatures

			 have made access to abortion care extremely difficult, if not impossible, for

			 many women across the country. Currently, 87 percent of the counties in the

			 United States have no abortion provider.

			(10)While abortion should remain safe and

			 legal, women should also have more meaningful access to family planning

			 services that prevent unintended pregnancies, thereby reducing the need for

			 abortion.

			(11)To guarantee the protections of Roe v.

			 Wade, Federal legislation is necessary.

			(12)Although Congress may not create

			 constitutional rights without amending the Constitution, Congress may, where

			 authorized by its enumerated powers and not prohibited by the Constitution,

			 enact legislation to create and secure statutory rights in areas of legitimate

			 national concern.

			(13)Congress has the affirmative power under

			 section 8 of article I of the Constitution and section 5 of the 14th amendment

			 to the Constitution to enact legislation to facilitate interstate commerce and

			 to prevent State interference with interstate commerce, liberty, or equal

			 protection of the laws.

			(14)Federal protection of a woman's right to

			 choose to prevent or terminate a pregnancy falls within this affirmative power

			 of Congress, in part, because—

				(A)many women cross State lines to obtain

			 abortions and many more would be forced to do so absent a constitutional right

			 or Federal protection;

				(B)reproductive health clinics are commercial

			 actors that regularly purchase medicine, medical equipment, and other necessary

			 supplies from out-of-State suppliers; and

				(C)reproductive health clinics employ doctors,

			 nurses, and other personnel who travel across State lines in order to provide

			 reproductive health services to patients.

				3.DefinitionsIn this Act:

			(1)GovernmentThe term government includes a

			 branch, department, agency, instrumentality, or official (or other individual

			 acting under color of law) of the United States, a State, or a subdivision of a

			 State.

			(2)StateThe term State means each of

			 the States, the District of Columbia, the Commonwealth of Puerto Rico, and each

			 territory or possession of the United States.

			(3)ViabilityThe term viability means that

			 stage of pregnancy when, in the best medical judgment of the attending

			 physician based on the particular medical facts of the case before the

			 physician, there is a reasonable likelihood of the sustained survival of the

			 fetus outside of the woman.

			4.Interference with

			 reproductive health prohibited

			(a)Statement of

			 policyIt is the policy of

			 the United States that every woman has the fundamental right to choose to bear

			 a child, to terminate a pregnancy prior to fetal viability, or to terminate a

			 pregnancy after fetal viability when necessary to protect the life or health of

			 the woman.

			(b)Prohibition of

			 interferenceA government may

			 not—

				(1)deny or interfere with a woman’s right to

			 choose—

					(A)to bear a child;

					(B)to terminate a pregnancy prior to

			 viability; or

					(C)to terminate a pregnancy after viability

			 where termination is necessary to protect the life or health of the woman;

			 or

					(2)discriminate against the exercise of the

			 rights set forth in paragraph (1) in the regulation or provision of benefits,

			 facilities, services, or information.

				(c)Civil

			 actionAn individual

			 aggrieved by a violation of this section may obtain appropriate relief

			 (including relief against a government) in a civil action.

			5.SeverabilityIf any provision of this Act, or the

			 application of such provision to any person or circumstance, is held to be

			 unconstitutional, the remainder of this Act, or the application of such

			 provision to persons or circumstances other than those as to which the

			 provision is held to be unconstitutional, shall not be affected thereby.

		6.Retroactive

			 effectThis Act applies to

			 every Federal, State, and local statute, ordinance, regulation, administrative

			 order, decision, policy, practice, or other action enacted, adopted, or

			 implemented before, on, or after the date of enactment of this Act.

		

